Citation Nr: 0933958	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1967 to April 1969.  The Veteran served in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

Procedural history

The Veteran's claim of entitlement to service connection for 
diabetes mellitus, 
type II was granted in the February 2003 RO rating decision; 
a 20 percent disability rating was assigned, effective 
September 24, 2001.  In November 2003, the Veteran filed a 
timely notice of disagreement (NOD) concerning the assigned 
disability rating.  In May 2004, a Decision Review Officer 
(DRO) provided the Veteran with a statement of the case 
(SOC).  The Veteran perfected his appeal in June 2004 with 
the timely submission of a VA form 9.  

In May 2006, the Board of Veterans Appeals (Board) remanded 
the Veteran's claim for additional evidentiary development.  
After such evidentiary development was taken, the VA Appeals 
Management Center (AMC) furnished the Veteran with a 
Supplemental Statement of the Case (SSOC) in November 2008.  
The Veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's diabetes mellitus is manifested by diet 
restriction and insulin use; regulation of activities is not 
currently shown.  

2.  The evidence does not show that the Veteran's service-
connected diabetes mellitus, type II is so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial evaluation in 
excess of 20 percent for service-connected diabetes mellitus, 
type II.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision. 

Stegall considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

As was alluded to in the Introduction, the Board remanded 
this case in May 2006.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain any medical 
records identified by the Veteran concerning treatment for 
his service-connected diabetes mellitus since January 2003, 
and to obtain the Veteran's Social Security (SSA) records.  
The AOJ was then to readjudicate the claim.

In a letter dated May 12, 2007, the AMC requested that the 
Veteran identify and all records pertaining to medical 
treatment for his service-connected diabetes mellitus.  The 
Veteran's VA treatment records were obtained and associated 
with his claims file in November 2008.  

Concerning the Veteran's SSA records, the AMC requested such 
records in September 2006.  After receiving no reply, the AMC 
requested the records a second time on January 2007.  In 
January 2007, VA received a facsimile from the SSA National 
Records Center which stated "We cannot send the medical 
records you requested.  After an exhaustive and comprehensive 
search, we were not able to locate the folder."  See a 
January 2007 facsimile response form the SSA National Records 
Center.  

Although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In view of the efforts made by the AMC, the Board 
finds that there has been compliance on the part of VA with 
the May 2006 Board remand to the extent possible.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated September 
26, 2002.  The service connection claim was subsequently 
granted, and the Veteran has appealed the initially assigned 
disability ratings.  The Board recognizes that the 
aforementioned VCAA letter did not specifically include 
information pertaining to evidence necessary to substantiate 
a claim for a higher rating.  However, once service 
connection is granted the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2002 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The September 2002 and the aforementioned May 2007 letters 
specifically requested of the Veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-mentioned May 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

In any event, the Veteran received proper Vazquez notice in a 
letter from the RO dated July 3, 2008.  Moreover, the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.).
 
The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection:  "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and VA outpatient medical 
records and afforded the Veteran a compensation and pension 
(C & P) examination in January 2003.  Additionally, as noted 
above, the AMC twice attempted to obtain the Veteran's SSA 
records.  

Concerning the January 2003 VA examination, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of this examination reflects that the 
examiner recorded the Veteran's current complaints and 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Veteran declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The Veteran seeks an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus under 
Diagnostic Code 7913.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2Vet. 
App. 625, 629 (1992).  

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated. The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.

Diabetes mellitus requiring insulin and restricted diet, or 
use of an oral hypoglycemic agent and a restricted diet, is 
assigned a 20 percent disability rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Analysis

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2008), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a Veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).

In this case, the RO has not identified or separately rated 
any disability which has been found to be related to the 
Veteran's service-connected diabetes mellitus.  

The Board notes that the Veteran has been diagnosed with mild 
non-proliferative diabetic retinopathy of both eyes with no 
cotton-spot macular edema.  However, the examination report 
reflects that the Veteran had corrected visual acuity of 
20/20 for near sight and far sight in both eyes.  See a March 
2005 VA eye examination.  These findings do not show that 
corrected visual acuity was of such severity, pursuant to 38 
C.F.R. § 4.84a, Diagnostic Code 6079 (2008), as to warrant a 
compensable disability rating.  

The Veteran has identified no specific evidence which would 
suggest that diabetic retinopathy of both eyes warrants the 
assignment of a compensable disability rating.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

In short, the medical evidence of record indicates that 
diabetic retinopathy of both eyes is not of such severity as 
to warrant the assignment of a compensable rating.  
A separate disability rating therefore may not be assigned 
for diabetic retinopathy of both eyes under 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  

Having determined that there are no compensable complications 
of the Veteran's service-connected diabetes mellitus, the 
Board must now ascertain whether a disability rating greater 
than 20 percent can be awarded for diabetes mellitus by 
applying the schedular criteria found in Diagnostic Code 
7913. 

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

With respect to the restricted diet requirement, the medical 
evidence indicates that the Veteran has been placed on a 
restricted diet.  See e.g., a June 2004 VA treatment records 
and the Veteran's June 2004 substantive appeal.  

With respect to the use of insulin, the January 2003 VA C & P 
examination reflects that the Veteran was initially diagnosed 
with diabetes mellitus in 998 at the Las Vegas VAMC and that 
he has been using insulin since that time.  See the January 
2003 VA C & P examination report.  

With respect to regulation of activity (defined in the 
schedular criteria as avoidance of strenuous occupational and 
recreational activities), the Board notes that the Veteran 
contends that he was instructed by a SSA physician to 
"restrict his activities to a sedentary lifestyle . . . ."   
See a June 2004 VA treatment record and the Veteran's June 
2004 substantive appeal.  

As was noted above, VA was unable to obtain the Veteran's SSA 
medical records after several attempts.  The Veteran's 
account of what health care providers purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).   

There is no record in the Veteran's claims file which 
indicates that his activities should be limited as a result 
of his service-connected diabetes mellitus.  Indeed, the 
opposite is true.  Several VA treatment reports indicate that 
the Veteran has been advised to become more active; his 
treatment plan to control his diabetes includes 30 minutes of 
daily exercise.  See VA treatment records dated December 
2000, November 2004 and June 2004.  

The medical records are thus absent regulation of activity 
due to service-connected diabetes mellitus.  Since one of the 
three criteria for the assignment of a 40 percent disability 
rating is not met, the higher rating therefore may not be 
awarded.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e., 60 percent and 100 percent).  

The Board therefore finds that no basis exists for the 
assignment of an initial rating in excess of 20 percent for 
diabetes mellitus under Diagnostic Code 7913.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The February 2003 RO rating decision granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating effective September 24, 2001.  
After reviewing the medical evidence, the Board concludes 
that the Veteran's service-connected diabetes mellitus has 
been appropriately rated since the date of service 
connection, September 24, 2001.  Throughout the appeal 
period, the Veteran's activity has never been restricted.  
Accordingly, staged ratings are not appropriate.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, a November 2008 supplemental statement of the 
case (SSOC) the RO determined that an extraschedular rating 
was not warranted as to the Veteran's service-connected 
diabetes mellitus.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected diabetes mellitus as to 
render the Veteran's disability exceptional or unusual.  In 
fact, it appears that the Veteran has not been hospitalized 
for his service-connected diabetes mellitus.  

With respect to marked interference with employment, the 
Veteran contends that he was advised by the SSA physician 
that he could no longer work due to diabetes mellitus.  See a 
June 2004 VA treatment record.  However, as has been 
discussed above, the Veteran's statement is not probative.  
See Robinette, supra.  There is no medical evidence in the 
record which suggests that the Veteran's diabetes mellitus 
has caused a marked interference with employment, over and 
above that which is contemplated in the disability rating now 
assigned.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired]. Rather, medical evidence of record shows a long 
history of polysubstance abuse, with an uneven work history.  

There is of record no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would call for 
extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected diabetes mellitus presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
referral of this case to appropriate VA officials for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the Veteran's 
service-connected diabetes mellitus is not warranted.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus, type II is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


